DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response including claim amendments and arguments of 3 September 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Of claims 1 – 20 pending as of 3 September 2021, claims 1 – 20 are allowed.

Applicant’s arguments, filed 3 September 2021, with respect to the approved Terminal Disclaimer removing the Double Patenting rejection, are persuasive. 


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 3 September 2021.

The double patenting rejection, as to claims 1 – 20 are withdrawn in light of Applicant’s arguments and amendments of 3 September 2021, specifically with respect to Terminal Disclaimer accepted.

Claims 1 – 20 are allowed.  

The reasons for allowance can be found in Applicant Arguments/Remarks filed 3 September 2021, especially on page 8 of 9 regarding the arguments that the terminal disclaimer should withdraw the double patenting rejection. 
None of the prior art of record, taken individually or in any combination, teach, inter alia a method, computer-readable storage medium, and system that obtains parameters for a set of items; wherein the obtained parameters include volume information, price information, and perceived value information for each item of the set of items; determining substitution factors for the obtained parameters associated with the items within the set of items, wherein determining the substitution factors for the obtained parameters associated with the items within the set of items includes generating a combined substitution factor matrix that is based on a weighted combination of values within one or more matrices; generating a substitution forecast for the set of items that is based on the substitution factors determined for the obtained parameters associated with the items; and determining a consensus forecast for the set of items that is based on a combination of a baseline forecast for the set of items, a forecast adjustment to the baseline forecast based on promotion information for the set of items, and the substitution forecast for the set of items.  Furthermore, neither the prior art, the nature of the problem, not knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.
The closest prior art to the Applicant’s claimed invention is U.S. P.G. Pub. 2006/0173728 (hereinafter, An).  An discloses determining product substitution combinations to meet demand forecasting needs, but does not teach the volume, price, perceived value, and combined substitution factor matrices as part of a substitution forecast for items and a consensus forecast for items in the particular way as is claimed in this Application.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623